              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-1 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 1 Page 1 of 18
                                                             PageID.23044            (1 of 18)




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                   100 EAST FIFTH STREET, ROOM 540
      Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE             Tel. (513) 564-7000
          Clerk                       CINCINNATI, OHIO 45202-3988           www.ca6.uscourts.gov




                                                   Filed: August 19, 2020




   Mr. Andrew Goetz
   Mr. Daniel R. Hurley
   United States Attorney's Office
   211 W. Fort Street
   Suite 2001
   Detroit, MI 48226

   Mr. Kevin Michael Schad
   Federal Public Defender's Office
   250 E. Fifth Street
   Suite 350
   Cincinnati, OH 45202

                        Re: Case No. 19-1220, USA v. Eugene Fisher
                            Originating Case No. : 2:15-cr-20652-3

   Dear Counsel,

      The Court issued the enclosed opinion today in this case.

                                                   Sincerely yours,

                                                   s/Cathryn Lovely
                                                   Opinions Deputy

   cc: Mr. David J. Weaver

   Enclosure

   Mandate to issue
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 1 Page 2 of 18
                                                             PageID.23045            (2 of 18)




                          NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 20a0487n.06

                                              No. 19-1220

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                                   FILED
                                                                                     Aug 19, 2020
    UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
                                                            )
           Plaintiff-Appellee,                              )
                                                            )       ON APPEAL FROM THE
    v.                                                      )       UNITED STATES DISTRICT
                                                            )       COURT FOR THE EASTERN
    EUGENE FISHER,                                          )       DISTRICT OF MICHIGAN
                                                            )
           Defendant-Appellant.                             )


   BEFORE: BATCHELDER, GIBBONS, and SUTTON, Circuit Judges.

          JULIA SMITH GIBBONS, Circuit Judge. In January 2018, a federal grand jury returned
   a thirty-five-count indictment against Eugene Fisher and twenty other defendants. Fisher was
   charged with various offenses related to his alleged criminal activities in aid of racketeering with
   the Seven Mile Bloods (“SMB”), a Detroit gang, as well as two counts of being a felon in
   possession of a firearm. After a jury trial, the jury only convicted Fisher of the two felon-in-
   possession counts. The district court sentenced Fisher to ninety months’ imprisonment.

          Fisher raises several issues on appeal. First, Fisher argues that the district court erred in
   denying him a Franks hearing. Second, he claims the Supreme Court’s decision in Rehaif v. United
   States, 139 S. Ct. 2191 (2019), holding that the government must prove a defendant had knowledge
   of his status as a felon under 18 U.S.C. § 922(g), requires this panel to vacate his conviction.
   Similarly, Fisher argues that one of his § 922(g) convictions is not supported by substantial
   evidence. Finally, Fisher claims that the district court erred in imposing sentencing enhancements
   for obstruction of justice and possession of three or more firearms.

          We conclude that none of Fisher’s arguments have merit and affirm the judgment and
   sentence.
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 2 Page 3 of 18
                                                             PageID.23046            (3 of 18)

   Case No. 19-1220, United States v. Fisher


                                                   I.

          A grand jury indicted Fisher on one count of RICO conspiracy in violation of 18 U.S.C.
   § 1962(d); one count of attempted murder in aid of racketeering in violation of 18 U.S.C. § 1959;
   one count of assault in aid of racketeering in violation of 18 U.S.C. § 1959; two counts of using a
   firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c); and two counts of
   being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). A jury found Fisher
   not guilty of the RICO conspiracy, attempted murder in aid of racketeering, assault in aid of
   racketeering, and both counts of using a firearm in furtherance of a crime of violence. The jury
   found Fisher guilty of the two counts of being a felon in possession of a firearm and ammunition.

                                                   A.

          This case arises from a joint federal and state investigation into gang-related violence in
   Detroit, Michigan. The Seven Mile Bloods (“SMBs”) are a gang that controls “the Red Zone,” a
   specific geographical area in Detroit from Seven Mile to Eight Mile and from Kelly Road to Gratiot
   Avenue.

          Fisher, also referred to as “Fes,” was not a member of the SMB, but was part of a precursor
   gang to the SMB known as the “Ruthless Clan” or “R.C.” As a Ruthless Clan member, Fisher was
   associated with the SMBs but was not a member of the SMB. As an associate, Fisher stored
   firearms for SMB members in his residence along with his own firearms.

          On September 25, 2015, the SMB planned a “Block Party” at the Crazy Horse strip club.
   The Federal Bureau of Investigation (“FBI”), Michigan State Police, and Detroit Police
   Department found out about the party from SMB members’ social media accounts and coordinated
   efforts to stop identified SMB members after they exited the party. Two SMB members, Steve
   Arthur and Billy Arnold, exited the party and left in a Chevy Trailblazer. After a high-speed chase
   with officers, Arthur and Arnold were arrested and charged in federal court. Upon searching the
   vehicle, the officers recovered an AR-15 .223 Bushmaster rifle (“Bushmaster”) and several cell
   phones.

          On September 27, 2015, two days after the arrests of Arthur and Arnold, Fisher posted on
   Facebook “I almost lost two year’s out my life there [sic] weekend! God is, emojis, FREE MY
   SQUAD!” DE 1154, Trial Tr., PageID 14495. On October 1, 2015, Arnold made a call from jail
                                                   2
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 3 Page 4 of 18
                                                             PageID.23047            (4 of 18)

   Case No. 19-1220, United States v. Fisher


   to a phone number associated with Fisher. The unidentified male on that call asked: “Is that n***a
   talking about anything about that night?” Id. Arnold responded, “[s]hit, yeah. Hell yeah.” Id.
   The unidentified male responded, “[h]e ain’t say anything about where y’all went before y’all got
   to the club did he?” Id. Arnold responded: “No.” Id.
          On October 2, 2015, Fisher sent a Facebook message to “Love Honey” stating, “[t]he Feds
   just took my ar that my bro holding.” Id. at 14,497. Included with the message were two
   photographs. One photograph was of a person who looks like Fisher at a table holding what
   appears to be a firearm and another person holding what appears to be an AR-15 rifle. The second
   photograph shows a person who looks like Fisher separately holding what looks to be the same
   firearm pointed at the camera.

          At a September 29, 2015, detention hearing, Arthur “adamantly denied that he was the
   driver of the Chevy Trailblazer.” DE 883-2, Detention Hr’g, PageID 5,963. However, at a
   continuation of the detention hearing on October 1, 2015, the government offered evidence that
   Arthur was the driver of the vehicle, and Arthur admitted he was the driver. Given Arthur’s
   deception, the district court found that Arthur’s “veracity, integrity, intelligence, and
   trustworthiness became pivotal issues” and denied Arthur bond. Id. at 5,964.

          On November 3, 2015, Magistrate Judge Stafford approved a search warrant for Fisher’s
   residence, 18803 Lamont, based on FBI Agent Vicente Ruiz’s attached affidavit. The search
   warrant authorized a search of the residence for firearms and ammunition; other items associated
   with firearms or ammunition such as magazines, casings, documentation of ownership, and safes;
   electronic devices; and information establishing ownership, possession, or control of the premises.

          In support of the search warrant, Ruiz provided a thirteen-page affidavit detailing his
   background experience with the FBI, investigation of the SMB gang, and related SMB criminal
   activity. Ruiz stated that a confidential informant, later identified as Arthur, “picked up the
   Bushmaster . . . from [Eugene Fisher’s] house, located at 18803 Lamont . . . , prior to arriving at
   the Crazy Horse.” DE 883-1, Search Warrant Aff., PageID 5958. The confidential informant
   further relayed that he “had seen two other pistols with extended magazines at this location” and
   “that it is common practice within the SMB to have firearms available to multiple members at a
   stash house.” Id. Ruiz further included that the confidential informant “has provided information
   about a previous shooting involving the SMB that has proved to be reliable.” Id. To corroborate

                                                   3
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 4 Page 5 of 18
                                                             PageID.23048            (5 of 18)

   Case No. 19-1220, United States v. Fisher


   the confidential informant’s information, Ruiz confirmed that Fisher lived at 18803 Lamont by
   referencing a prior police department report where Fisher reported that his electrical meter was
   stolen. That report provided Fisher’s address and a phone number.

           Further, after searching Arnold’s cell phone pursuant to a search warrant after his arrest,
   Ruiz corroborated the information about picking up the AR-15 rifle from Fisher’s residence with
   text messages between Arnold and Fisher. Prior to arriving at the party, Arnold texted Fisher
   stating, “I’m coming to grab something be close.” DE 1154, Trial Tr., PageID 14,487. Fisher
   texted back, “[a]t crazyhorse.” Id. Arnold responded, “I need to get in yo crib and grab my hook
   ups.” Id. Ruiz’s affidavit stated that this conversation related to “[Arnold] picking up the
   Bushmaster .223 caliber rifle from [Fisher’s] house.” DE 883-1, Search Warrant Aff., PageID
   5959. Surveillance of the residence showed a vehicle registered to Fisher parked in the driveway
   of the residence. The affidavit also relied on the call Arnold made from jail to the phone number
   associated with Fisher. Based on the confidential informant information and the independent
   corroboration, Ruiz “believe[d] there [wa]s probable cause to believe that [Fisher] is an associate
   of a racketeering enterprise that utilizes the target address in order to facilitate the criminal acts of
   that enterprise, and that evidence of the enterprise’s crimes will be found in the target address.”
   Id. at 5960.

           The search warrant for 18803 Lamont was executed on November 12, 2015. The police
   seized a .45 caliber Ruger semi-automatic handgun (“Ruger handgun”), various sizes of
   ammunition, various types of firearm magazines, electronic devices, a receipt, and gaming
   magazines with Fisher’s address.

           A grand jury indicted Fisher on one count of RICO conspiracy in violation of 18 U.S.C.
   § 1962(d); one count of attempted murder in aid of racketeering in violation of 18 U.S.C. § 1959;
   one count of assault in aid of racketeering in violation of 18 U.S.C. § 1959; two counts of using a
   firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c); and two counts of
   being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The first 922(g)
   violation, Count 33, related to Fisher’s constructive possession of the Bushmaster rifle. The
   second 922(g) violation, Count 34, related to Fisher’s possession of the Ruger handgun found in
   his residence.


                                                      4
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 5 Page 6 of 18
                                                             PageID.23049            (6 of 18)

   Case No. 19-1220, United States v. Fisher


                                                   B.

          Fisher filed his first motion to suppress the evidence obtained from the search of 18803
   Lamont on December 18, 2016. This motion was held in abeyance. Fisher renewed his motion to
   suppress and requested a Franks hearing on February 14, 2018. In support of a Franks hearing,
   Fisher pointed to nine allegedly false statements or omissions in Ruiz’s affidavit supporting the
   search warrant without which, Fisher alleged, there was no probable cause for the search.
   Specifically, Fisher alleged that Ruiz omitted that Arthur, the confidential informant, was involved
   in a high-speed chase with police and provided false information upon arrest regarding his
   knowledge of the Bushmaster found in the vehicle; Arthur misled the judge at his detention hearing
   regarding whether he was the driver of the vehicle; Arthur had a criminal history; Ruiz did not
   have a relationship with Arthur or track record of providing reliable tips; and Arthur’s later grand
   jury testimony contradicted information in the affidavit. Fisher further alleged that Ruiz’s
   statement that Arthur’s information about a previous shooting “proved to be reliable” was
   intentionally false or made with reckless disregard to the truth. DE 883, Renewed Mot. to
   Suppress, PageID 5938.

          Assessing Fisher’s Franks motion, the district court rejected the “four misrepresentations
   or material omissions” Fisher pointed to in Ruiz’s affidavit. DE 987, Order & Op., PageID 9017.
   First, the district court found true Ruiz’s statement that the confidential informant had “provided
   information about a previous shooting involving SMB that has proved to be reliable.” Id. at 9019;
   see also id. at 9018–20. “Ruiz verified that [Arthur’s] information given in the proffer about [the]
   previous murder was true.” Id. at 9018. “Ruiz clearly found this information to be credible and
   reliable as the shooting became the initial [VICAR] charge indicted in this investigation.” Id.
   Second, regarding omission of Arthur’s criminal history, the district court found that the criminal
   connection was “evident on the face of the affidavit” because Arthur “could only provide
   [information about the stash house] if he was close to the criminal activity,” and Ruiz was not
   reckless. Id. at 9020. Third, because Arthur’s detention hearing, where the magistrate judge found
   Arthur to have blatantly lied about driving the Chevy Trailblazer, “occurred two weeks before his
   proffer session where he gave” the information to Ruiz, the omission of the false story to the
   magistrate judge did “not rise to the level of bad faith requiring a Franks hearing.” Id. at 9021.



                                                    5
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 6 Page 7 of 18
                                                             PageID.23050            (7 of 18)

   Case No. 19-1220, United States v. Fisher


   Finally, because Arthur gave his grand jury testimony after Ruiz submitted the warrant application,
   the district court held that Ruiz could not have acted with reckless disregard for the truth.

                                                    C.

          Trial began June 5, 2018, and the jury returned its verdict on August 27, 2018. Fisher
   stipulated that “prior to September 26, 2015, [he] had been convicted of at least one felony. He
   knew that he was convicted of one felony, and he had not had his conviction expunged nor his
   right to possess a firearm restored.” DE 1156, Trial Tr., PageID 14,701. Given this stipulation,
   when instructing the jury on the § 922(g) offense, for the first element requiring that “[t]he
   defendant has been convicted of a crime punishable by imprisonment for more than one year,” the
   district court stated that “[t]he government and the defendant have agreed that defendant has
   previously been convicted of a crime punishable by imprisonment for more than one year.” DE
   1159, Jury Instrs., PageID 15,123, 15,125. The jury found Fisher guilty of both § 922(g) counts
   and not guilty on the remaining counts.

                                                    D.

          Fisher moved for acquittal or a new trial, contending that the evidence was insufficient to
   sustain Count 33, the § 922(g) conviction relating to the Bushmaster rifle. He argued that the
   government failed to provide evidence sufficient to establish a nexus between him and the
   Bushmaster rifle to satisfy the government’s burden to prove Fisher knowingly possessed the
   Bushmaster rifle. Rejecting this argument, the district court denied the motion after finding that
   “there [wa]s substantial evidence from which a rational trier of fact could find that Fisher possessed
   the Bushmaster AR.” DE 1266, Order Den. Mot. for J. of Acquittal, PageID 16,257.

                                                    E.

          At the sentencing hearing, the district court heard argument on Fisher’s objections to the
   Presentence Report (“PSR”). Specifically, Fisher objected to factual descriptions of Fisher as a
   gang member and his affiliation with SMB, the enhancements for obstruction of justice and
   possession of three or more firearms, and argued that the deduction for acceptance of responsibility
   should apply. No additional evidence was presented at the sentencing hearing.




                                                     6
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 7 Page 8 of 18
                                                             PageID.23051            (8 of 18)

   Case No. 19-1220, United States v. Fisher


          The district court “adopt[ed] both the factual findings as well as the scoring of the offense
   score in this case as submitted by probation,” and rejected Fisher’s arguments that the
   enhancements did not apply. DE 1417, Sentencing Tr., PageID 18,713. The district court thought
   the government’s arguments were
          consistent with the evidence submitted at trial, and that the . . . scoring of the . . .
          specific offense variable that includes the obstruction of justice [was] probably the
          closest of the three variables at issue here, but nevertheless, the relevant conduct
          included as argued by the government, [the district court] th[ought] demonstrated
          a lack of acceptance of responsibility . . . .

   Id. Therefore, the district court found that with a base level of 20 and an increase of 6 levels for
   the enhancements, Fisher’s adjusted offense level was 26, and he had a criminal history category
   of III. The court calculated the Guidelines range as 78 to 97 months. After assessing the § 3553(a)
   factors, the district court imposed a sentence of 90 months’ imprisonment. Fisher timely appealed.

                                                    II.

                                                    A.

          Fisher first argues that the district court erred in denying his motion for a Franks hearing.
   Without Ruiz’s omission of information about Arthur’s veracity and lack of reliability as a
   confidential informant, he argues, the affidavit “would not have allowed any neutral and detached
   magistrate to find a connection between criminal conduct and Fisher’s residence.” CA6 R. 28,
   Appellant Br., at 30.

          “[A] presumption of validity [exists] with respect to the affidavit supporting the search
   warrant.” Franks v. Delaware, 438 U.S. 154, 171 (1978). “In a Franks hearing, a court determines
   whether to suppress the fruits of an executed search warrant, where the warrant was the result of a
   false statement.” United States v. Crawford, 943 F.3d 297, 309 (6th Cir. 2019) (citing Franks,
   438 U.S. at 171).

          We review a “district court’s denial of a Franks hearing under the same standard as for the
   denial of a motion to suppress: the district court’s factual findings are reviewed for clear error and
   its conclusions of law are reviewed de novo.” United States v. Bateman, 945 F.3d 997, 1007–08
   (6th Cir. 2019) (quoting United States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001)). “Whether
   to hold an evidentiary hearing based upon a challenge to the validity of a search warrant’s affidavit,

                                                     7
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            43-2 filed
                            ECF No. 1670       Filed: 08/19/2020
                                                  08/19/20         Page: 8 Page 9 of 18
                                                             PageID.23052            (9 of 18)

   Case No. 19-1220, United States v. Fisher


   given alleged misstatements and omissions, is committed to the sound discretion of the district
   court.” United States v. Young, 847 F.3d 328, 348 (6th Cir. 2017).

           “A defendant is entitled to a Franks hearing if he: 1) makes a substantial preliminary
   showing that the affiant knowingly and intentionally, or with reckless disregard for the truth,
   included a false statement or material omission in the affidavit; and 2) proves that the false
   statement or material omission is necessary to the probable cause finding in the affidavit.” Id. at
   348–49 (quoting United States v. Pirosko, 787 F.3d 358, 369 (6th Cir. 2015)).

           “Franks is generally inapplicable to [] omissions.” United States v. Alford, 717 F. App’x
   567, 570 (6th Cir. 2017). “When there is a material omission of fact, a Franks hearing is granted
   only if the defendant ‘makes a strong preliminary showing that the affiant with an intention to
   mislead excluded critical information from the affidavit, and the omission is critical to the finding
   of probable cause[.]’” United States v. Hampton, 760 F. App’x 399, 404 (6th Cir. 2019) (quoting
   Mays v. City of Dayton, 134 F.3d 809, 816 (6th Cir. 1998)). “Only after the defendant makes this
   showing may the court consider the veracity of the statements in the affidavit or the potential effect
   of any omitted information.” United States v. Archibald, 685 F.3d 553, 558–59 (6th Cir. 2012).
   “[I]f, when material that is the subject of the alleged falsity or reckless disregard is set to one side,
   there remains sufficient content in the warrant affidavit to support a finding of probable cause, no
   hearing is required.” Franks, 438 U.S. at 171–72.

           Fisher points to two alleged omissions from Ruiz’s affidavit: (1) the fact that Arthur lied
   to the court at his initial detention hearing; and (2) Arthur’s criminal history and lack of
   relationship with Arthur as a confidential informant. But the district court did not err in denying
   Fisher a Franks hearing because he failed to make a sufficient showing that Ruiz intended to
   mislead the magistrate judge by omitting relevant information from the affidavit.

           First, regarding the detention hearing, Fisher only alleged that Ruiz knew that Arthur “had
   his detention hearing” at the time he swore out the affidavit—Fisher did not allege that Ruiz knew
   of Arthur’s deception or the court’s rebuke of Arthur. In order to show Ruiz intentionally omitted
   the information or did so with a reckless disregard for the truth, Fisher needed to provide evidence
   showing that Ruiz knew of Arthur’s dishonesty at his detention hearing prior to swearing out the




                                                      8
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670      Filed: 08/19/2020
                                                        08/19/20        Page: 9
                                                                   PageID.23053                  Page 10(10
                                                                                                         of of 18)
                                              18
  Case No. 19-1220, United States v. Fisher


  affidavit. See Alford, 717 F. App’x at 570–71 (noting that the defendant presented no evidence
  that the officer knew information relating to the alleged omission).

          Similarly, Ruiz’s omissions of Arthur’s criminal history and lack of a prior relationship as
  a confidential informant—upon which Fisher bases his argument that “the affidavit failed to
  provide information which showed that the informant[’]s[] credibility could be questioned,”
  United States v. Atkin, 107 F.3d 1213, 1217 (6th Cir. 1997)—are also insufficient to warrant a
  Franks hearing because there is no evidence Ruiz omitted this information with an intent to
  mislead.   Moreover, Ruiz’s affidavit provided sufficient context regarding the confidential
  informant such that adding the omitted information about Arthur’s criminal history and lack of
  prior relationship would not defeat the showing of probable cause. See Atkin, 107 F.3d at 1217.
  As a noted SMB member, the confidential informant “could only provide this type of information
  if he was close to the criminal activity,” and “that connection is evident on the face of the affidavit.”
  DE 987, Order & Op., PageID 9020. This court has found similar omissions of a confidential
  informant’s criminal history, compensation for work, and lack of a relationship insufficient to
  warrant a Franks hearing when other contextual factors are present. See United States v. Franklin,
  622 F. App’x 501, 511–12 (6th Cir. 2015); United States v. Jones, 533 F. App’x 562, 568–69 (6th
  Cir. 2013); United States v. Fowler, 535 F.3d 408, 416 (6th Cir. 2008).

          The district court did not err in denying a Franks hearing because Fisher did not make the
  necessary showing of “an intent[] to mislead,” see Mays, 134 F.3d at 816, to support his motion
  for a Franks hearing.

                                                     B.

          Fisher next argues that the panel must vacate his conviction in light of the Supreme Court’s
  holding in Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif, the Supreme Court held that
  18 U.S.C. § 922(g) “require[s] the Government to establish that the defendant knew he violated
  the material elements,” including knowledge of his status as a felon. Id. at 2196–97. This is
  because “the defendant’s status is the ‘crucial element’ separating innocent from wrongful
  conduct.” Id. at 2197.

          The district court did not instruct the jury on the § 922(g) counts that it was required to
  determine whether Fisher knew his status as a felon. Fisher did not object to the instruction on

                                                     9
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 10
                                                                  PageID.23054                Page 11(11
                                                                                                      of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


  this ground. Because Fisher failed to challenge the lack of a jury instruction regarding knowledge
  of his felony status, this court reviews his claim for plain error. United States v. Mullet, 822 F.3d
  842, 847–48 (6th Cir. 2016). “In reviewing for plain error, we must consider whether there
  was plain error that affects substantial rights and that, in our discretionary view, seriously affects
  the fundamental fairness, integrity, or public reputation of judicial proceedings.” United States v.
  Barnett, 398 F.3d 516, 525 (6th Cir. 2005); see also United States v. Olano, 507 U.S. 725, 736–37
  (1993) (providing that to show plain error, a defendant must show (1) an error (2) that was obvious
  and (3) that affected the defendant’s substantial rights and (4) that seriously affected the fairness,
  integrity, or public reputation of judicial proceedings).

         Although “[t]he absence of an instruction requiring the jury to find that [Fisher] knew he
  was a felon was clear error under Rehaif,” United States v. Hollingshed, 940 F.3d 410, 415 (8th
  Cir. 2019) (quoting United States v. Benamor, 937 F.3d 1182, 1188–89 (9th Cir. 2019)), Fisher
  cannot show that this error affected his substantial rights because he stipulated to both his status
  as a felon and his knowledge of that status. See also United States v. Williams, 946 F.3d 968, 971
  (7th Cir. 2020). Fisher stipulated that “prior to September 26, 2015, [he] had been convicted of at
  least one felony. He knew that he was convicted of one felony, and he had not had his conviction
  expunged nor his right to possess a firearm restored.” DE 1156, Trial Tr., PageID 14,701.
  “Although the stipulation of a prior felony does not automatically establish knowledge of felony
  status, it is strongly suggestive of it.” United States v. Conley, 802 F. App’x 919, 923 (6th Cir.
  2020). Moreover, the error did not taint the fairness or integrity of the proceedings because rational
  jurors could have inferred knowledge of Fisher’s prohibited status from proof of the prohibited
  status—here Fisher’s three prior felony convictions. See United States v. Raymore, ___ F.3d ___,
  No. 19-3703, at 14 (6th Cir. July 13, 2020). Fisher cannot “‘show a reasonable probability that,
  but for the error,’ the outcome of the proceeding would have been different.” Molina-Martinez v.
  United States, 136 S. Ct. 1338, 1343 (2016) (quoting United States v. Dominguez Benitez, 542 U.S.
  74, 82 (2004)). We conclude the error was harmless.




                                                   10
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 11
                                                                  PageID.23055              Page 12(12
                                                                                                    of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


                                                    C.
         Fisher next challenges the sufficiency of the evidence of Count 33, arguing that the
  government introduced “no proof that [he] ever actually or constructively possessed” the
  Bushmaster rifle. CA6 R. 28, Appellant Br., at 17–18. We disagree.

         We review de novo the district court’s denial of a motion for acquittal based on insufficient
  evidence, “viewing the evidence in ‘a light most favorable to the prosecution, giving the
  prosecution the benefit of all reasonable inferences from the testimony.’” United States v.
  Graham, 622 F.3d 445, 448 (6th Cir. 2010) (quoting United States v. McAuliffe, 490 F.3d 526, 537
  (6th Cir. 2007)). “[T]he relevant question is whether, after viewing the evidence in the light most
  favorable to the prosecution, any rational trier of fact could have found the essential elements of
  the crime beyond a reasonable doubt.”           Jackson v. Virginia, 443 U.S. 307, 319 (1979).
  “A defendant claiming ‘insufficiency of the evidence bears a very heavy burden.’” United States
  v. Abboud, 438 F.3d 554, 589 (6th Cir. 2006) (quoting United States v. Vannerson, 786 F.2d 221,
  225 (6th Cir. 1986)). Fisher has not met this burden.

         “To obtain a conviction pursuant to § 922(g)(1), the government must prove beyond a
  reasonable doubt: (1) that the defendant has a prior conviction for a crime punishable by
  imprisonment for a term exceeding one year; (2) that the defendant thereafter knowingly possessed
  the firearm and ammunition specified in the indictment; and (3) that the possession was in or
  affecting interstate commerce.” United States v. Schreane, 331 F.3d 548, 560 (6th Cir. 2003)
  (quoting United States v. Daniel, 134 F.3d 1259, 1263 (6th Cir. 1998)). Fisher only argues that
  the government failed to prove the second element, that he knowingly possessed the Bushmaster
  rifle. Fisher contends that because he was not a passenger in the Chevy Trailblazer with Arnold
  and Arthur and no witness testified that he controlled the firearm on that date, the government
  failed to prove Fisher possessed the firearm.

         “Under § 922(g), either actual or constructive possession is sufficient.” United States v.
  Farrad, 895 F.3d 859, 871 (6th Cir. 2018) (quoting United States v. Harris, 293 F.3d 970, 975
  (6th Cir. 2002)). “Actual possession requires that a defendant have immediate possession or
  control of the firearm, whereas constructive possession exists when the defendant ‘does not have
  possession but instead knowingly has the power and intention at a given time to exercise dominion
  and control over an object, either directly or through others.’” United States v. Campbell, 549 F.3d

                                                   11
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 12
                                                                  PageID.23056                Page 13(13
                                                                                                      of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


  364, 374 (6th Cir. 2008) (quoting United States v. Grubbs, 506 F.3d 434, 439 (6th Cir. 2007));
  Grubbs, 506 F.3d at 439 (stating that “constructive possession may be proven if the defendant
  merely had ‘dominion over the premises where the firearm is located.’” (quoting United States v.
  Gardner, 488 F.3d 700, 713 (6th Cir. 2007))).                Moreover, “[n]umerous cases hold
  that . . . eyewitness testimony describing a firearm actually possessed by the defendant that
  matches a firearm later recovered by the police . . . sufficiently connects the gun described to the
  gun found.” United States v. Arnold, 486 F.3d 177, 182–83 (6th Cir. 2007) (collecting cases).

         Upon review, the record reflects that there was sufficient evidence to support the jury’s
  verdict. Fisher was charged with having knowingly possessed the Bushmaster rifle “[o]n or about
  September 26, 2015.” DE 812, Sixth Superseding Indictment, PageID 4631–32. Although Fisher
  did not have actual possession of the Bushmaster at the time the government seized it from Arthur
  and Arnold, there was sufficient evidence from which the jury could infer that Fisher knowingly
  possessed the Bushmaster rifle at his residence earlier that evening. First, the jury could infer from
  the text messages between Fisher and Arnold on September 25, 2015 that Arnold had gone to
  Fisher’s residence to “grab [his] hook ups” prior to the party at Crazy Horse. DE 1154, Trial Tr.,
  PageID 14487. When the police stopped Arthur and Arnold and recovered the Bushmaster from
  the vehicle, the jury could infer that the Bushmaster was the weapon picked up from Fisher’s
  residence earlier that evening. The short period between the text messages sent around 11 P.M.
  and seizure of the Bushmaster at 2 A.M. permits this reasonable interference.

         Additionally, the following day, Fisher posted a Facebook message stating “I almost lost
  two year’s out my life [this] weekend!” DE 1154, Trial Tr., PageID 14,495. And a week after the
  seizure of the Bushmaster, on October 2, 2015, Fisher Facebook messaged “Love Honey”: “The
  Feds just took my ar that my bro holding.” Id. at 14,497. Included with the Facebook message is
  a photograph of a person that looks like Fisher holding an automatic rifle and a second person
  holding what looks like an AR-15. Fisher also Facebook messaged Charles Lee that he was
  “worried [Arthur] might tell on [him].” Id. at 14,500. Viewing all of the evidence in the light
  most favorable to the government, a rational trier of fact could conclude that Fisher knowingly
  possessed the Bushmaster rifle at his residence prior to Arnold picking it up before the party at
  Crazy Horse.



                                                   12
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 13
                                                                  PageID.23057                 Page 14(14
                                                                                                       of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


                                                    D.

         Finally, Fisher argues that the district court erroneously imposed enhancements for
  obstruction of justice, U.S.S.G. § 3C1.1, and possession of three or more firearms, U.S.S.G.
  § 2K2.1(b)(1)(A). In addition to arguing that the enhancements are unsupported by the record,
  Fisher also contends that the district court failed to make factual findings supporting the
  enhancement.

                                                    1.

         We initially address Fisher’s contention that his sentence is procedurally unreasonable
  because the district court failed to make sufficient factual findings so as to permit appellate review
  of the imposition of the sentencing enhancements.

         “When selecting an appropriate sentence, the district court ‘must adequately explain the
  chosen sentence to allow for meaningful appellate review and to promote the perception of fair
  sentencing.’” United States v. Fowler, 819 F.3d 298, 304 (6th Cir. 2016) (quoting United States
  v. Recla, 560 F.3d 539, 547 (6th Cir. 2009). For a sentence to be procedurally reasonable, a district
  court must make adequate factual findings as to the imposition of contested sentencing
  enhancements. United States v. Davis, 924 F.3d 899, 904 (6th Cir. 2019). “[I]f the defendant
  raises a dispute to the presentence report, the ‘court may not merely summarily adopt the factual
  findings in the presentence report or simply declare that the facts are supported by a preponderance
  of the evidence.’” United States v. Ross, 502 F.3d 521, 531 (6th Cir. 2007) (quoting United States
  v. Solorio, 337 F.3d 580, 598 (6th Cir. 2003).

         Here, Fisher did not dispute the facts as detailed in the PSR. Instead he argued that the
  conclusions and inferences to be drawn from those facts did not support the imposition of the two
  sentencing enhancements. Without a dispute as to the facts in the PSR or any additional evidence
  produced at the sentencing hearing contradicting these facts, the district court was able to
  summarily adopt the factual findings in the PSR. Additionally, after hearing argument by both
  parties, the district court clearly concluded that it found that the evidence submitted at trial and in
  the PSR justified the imposition of the sentencing enhancements.




                                                    13
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 14
                                                                  PageID.23058                  Page 15(15
                                                                                                        of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


                                                    2.

         Fisher next argues that the district court erred in imposing a sentence enhancement for
  obstructing justice. See U.S.S.G. § 3C1.1.

         This court has noted that our precedent discussing the relevant standard of review of a
  district court’s decision to impose the obstruction of justice enhancement has been unclear. United
  States v. Thomas, 933 F.3d 605, 608–10 (6th Cir. 2019) (collecting cases). Our cases appear to
  agree that we review factual determinations underlying the imposition of the enhancement for clear
  error and legal interpretations de novo. Id. at 608. No such agreement exists as to how we review
  the application of law to those facts. Id. We need not settle the matter because the district court’s
  decision to impose the enhancement survives even de novo review.

         The Sentencing Guidelines instruct district courts to impose a two-level increase to the
  defendant’s offense level whenever a defendant (1) “willfully obstructed or impeded, or attempted
  to obstruct or impede, . . . the investigation, prosecution, or sentencing of the instant offense of
  conviction, and (2) the obstructive conduct related to (A) the defendant’s offense of conviction
  and any relevant conduct; or (B) a closely related offense.” U.S.S.G. § 3C1.1. The Guidelines’
  application notes provide that the enhancement may apply to conduct occurring prior to the start
  of an investigation, “if the conduct was purposefully calculated, and likely, to thwart the
  investigation or prosecution of the offense of conviction.” Id. § 3C1.1 cmt. n.1. The Guidelines’
  notes also provide a non-exhaustive list of examples of the conduct to which the enhancement was
  intended to apply and not apply. Id. § 3C1.1 cmt. n.3. “[T]hreatening, intimidating, or otherwise
  unlawfully influencing a co-defendant . . . [or] witness, . . . directly or indirectly, or attempting to
  do so,” are examples of conduct to which the enhancement should apply. Id. § 3C1.1 cmt. n.4.

         This court has held that “intentional attempt[s] at intimidation” are sufficient to support the
  enhancement. United States v. Robinson, 813 F.3d 251, 263 (6th Cir. 2016); United States v.
  Bright, 789 F. App’x 947, 952 (6th Cir. 2019). “A defendant has obstructed justice when his
  behavior ‘can be reasonably construed as a threat.’” Robinson, 813 F.3d at 263 (quoting United
  States v. Kamper, 748 F.3d 728, 744 (6th Cir. 2014)). “Threats alone are enough to justify the
  enhancement.” United States v. Parsons, 798 F. App’x 922, 927 (6th Cir. 2020) (citing United
  States v. Brown, 237 F.3d 625, 627–28 (6th Cir. 2001)).


                                                    14
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 15
                                                                  PageID.23059              Page 16(16
                                                                                                    of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


            In Parsons, this court upheld the imposition of the enhancement when Parsons “attempt[ed]
  to induce others into threatening or even killing law enforcement officials involved in his
  prosecution.” Id. at 928. The threats do not have to have an “actual effect,” rather the enhancement
  covers attempted and successful obstruction. Id. The enhancement also applies to a defendant’s
  “‘attempt to indirectly threaten a witness’ through a third party, even where the witness may never
  learn of the threat.” Id. (quoting United States v. Talley, 443 F. App’x 968, 972–73 (6th Cir.
  2011)).

            Fisher asserts that application of the enhancement was improper because his post “snitches
  get stiches” was too broad to be considered a threat against any individual and the assault on the
  state witness at SMB-member McClure’s trial occurred in January 2015 and his conduct occurred
  between September and November 2015, so the assault could not have related to Fisher’s offenses
  of conviction. At the sentencing hearing, however, the government explained that Fisher’s January
  2015 conduct fell within the period where Fisher knew about the ongoing federal investigation as
  the investigation of the SMB began in 2014. Additionally, contrary to Fisher’s contention that his
  threats were only general and not directed at any one person, Fisher was in a physical altercation
  with a state witness during the trial. Moreover, the day after Fisher was involved in this
  confrontation, he posted on Facebook “snitches get stiches.” DE 1417, Sentencing Tr., PageID
  18,696; DE 1585, Exhibits, PageID 22,180. The next day Fisher clarified further and posted on
  Facebook that McClure “beat his case [to]day! I hit the snitching ass lil n***a in his mouth and
  almost went [to] jail at Frank Murphy. The lil n***a was still trying [to] snitch after I hit him in
  his shit, some n***as never learn!” DE 1585, Exhibits, PageID 22,179; DE 1417, Sentencing Tr.,
  PageID 18,696. Fisher’s direct and indirect threats and intimidation directly fall within the scope
  of the obstruction of justice enhancement. The district court did not err in imposing this
  enhancement.

                                                    3.

            Fisher also argues that the district court erred in imposing a sentence enhancement for
  possession of three or more firearms during the commission of an offense.             See U.S.S.G.
  § 2K2.1(b)(1)(A).




                                                    15
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 16
                                                                  PageID.23060               Page 17(17
                                                                                                     of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


          Under section 2K2.1(b)(1)(A), a court will increase a defendant’s offense level if the
  offense involved three to seven firearms. The government argued and the district court concluded
  that Fisher’s possession of the AK-47 was relevant conduct that coincided with Fisher’s possession
  of the Bushmaster.

          We accept a district court’s factual findings made at sentencing unless they are clearly
  erroneous. United States v. Phillips, 516 F.3d 479, 483 (6th Cir. 2008). “Because a district court’s
  relevant-conduct determination [under U.S.S.G. § 2K2.1(b)(1)(A)] involves the application of law
  to facts, we review de novo.” United States v. Amerson, 886 F.3d 568, 573 (6th Cir.2018) (citing
  Phillips, 516 F.3d at 483). The government bears the burden of proof, by a preponderance of the
  evidence, that Fisher’s possession of the AK-47 was relevant conduct. Phillips, 516 F.3d at 483.

          To calculate the number of firearms involved in the offense under section 2K2.1(b)(1), the
  Guidelines’ note instructs courts to “count only those firearms that were unlawfully sought to be
  obtained, unlawfully possessed, or unlawfully distributed.” U.S.S.G. § 2K2.1 cmt. n.5. To
  determine if an “offense” involved multiple firearms, courts assess “relevant conduct”: “the court
  looks to whether the activity was ‘part of the same course of conduct or common scheme or plan
  as the offense of conviction.’” United States v. Bowens, 938 F.3d 790, 798 (6th Cir. 2019) (quoting
  U.S.S.G. § 1B1.3(a)(2)). Offenses are part of the “same course of conduct” if the offenses are
  “sufficiently connected or related to each other as to warrant the conclusion that they are part of a
  single episode, spree, or ongoing series of offenses.” U.S.S.G. § 1B1.3 cmt. n.5(B)(ii).         The
  Guidelines focus on three factors: regularity, similarity, and timing. Id. The factors are assessed
  on a sliding scale: “[w]hen one of the above factors is absent, a stronger presence of at least one
  of the other factors is required.” Id.; see also Bowens, 938 F.3d at 800; United States v. Hill,
  79 F.3d 1477, 1482 (6th Cir. 1996).

          First, as to regularity, the government offered Fisher’s Facebook posts, photographs, and
  videos from Fisher’s iPad showing that Fisher possessed the AK-47 rifle from January to October
  2015.   Officers executing the search warrant at Fisher’s residence also seized ammunition
  commonly used in AK-47 rifles, as well as various other firearms. Additionally, the government’s
  evidence at trial demonstrated that SMB members regularly congregated at Fisher’s residence and
  used it as a place to store firearms. The government provided sufficient evidence that Fisher
  regularly possessed the firearms.

                                                   16
             Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG                  43-2 filed
                                  ECF No. 1670     Filed: 08/19/2020
                                                       08/19/20       Page: 17
                                                                  PageID.23061               Page 18(18
                                                                                                     of of 18)
                                               18
  Case No. 19-1220, United States v. Fisher


         Second, the degree of similarity is strong. “The relevant conduct—illegally possessing
  firearms as a felon—is identical to the offense of conviction.”         Phillips, 516 F.3d at 485.
  Moreover, the AK-47 was possessed at the same location—Fisher’s residence—as the Bushmaster
  rifle and the Ruger handgun. See United States v. Henry, 819 F.3d 856, 865 (6th Cir. 2016) (noting
  similarity when the firearm sales occurred at the same location).

         Third, regarding timing, the Facebook photographs, posts, and iPad videos show that Fisher
  concurrently possessed both the Bushmaster and AK-47 for most of 2015. We have favorably
  cited out-of-circuit cases that conclude “contemporaneous, or nearly contemporaneous, possession
  of uncharged firearms is . . . relevant conduct in the context of a felon-in-possession prosecution.”
  Phillips, 516 F.3d at 483 (quoting United States v. Powell, 50 F.3d 94, 104 (1st Cir. 1995)). Our
  cases have “generally upheld the relevant conduct designation where the offenses were within a
  nine-month period.” Id. at 483–84 (surveying cases); see also Amerson, 886 F.3d at 574; United
  States v. Conway, 513 F.3d 640, 642–43 (6th Cir. 2008). Given the simultaneous possession of
  the firearms, the timing factor also strongly favors including the AK-47 possession as relevant
  conduct.

         Fisher’s reliance on Amerson is misplaced. In Amerson, the court found that, although the
  timing factor was strong, there was a complete absence of the regularity factor and weak evidence
  of the similarity factor. 886 F.3d at 574–77. Here, in contrast, there is strong evidence on each of
  the course-of-conduct factors.

         The district court did not err in holding that possession of the AK-47 was part of the same
  course of conduct as Fisher’s possession of the Bushmaster rifle and Ruger handgun.

                                                  III.

         For the reasons stated we affirm Fisher’s conviction and sentence.




                                                   17
